Exhibit 10.42
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is dated as of the
                     day of                     , 200___, between The Timken
Company, an Ohio corporation (the “Company”), and
                                         (the “Employee”).
Recitals
     WHEREAS, the Employee is a key employee of the Company and has made and is
expected to continue to make major contributions to the profitability, growth
and financial strength of the Company;
     WHEREAS, the Company wishes to induce its key employees to remain in the
employment of the Company and to assure itself of stability and continuity of
operations by providing severance protection to those key employees who are
expected to make major contributions to the success of the Company. In addition,
the Company recognizes that a termination of employment may occur following a
change in control in circumstances where the Employee should receive additional
compensation for services theretofore rendered and for other good reasons, the
appropriate amount of which would be difficult to ascertain. Hence, the Company
has agreed to provide special severance in the event of a change in control of
the Company; and
     WHEREAS, the Company and the Employee desire to amend the Agreement to
update its provisions in accordance with the American Jobs Creation Act of 2004,
the applicable requirements of which are set forth in Section 409A of the Code
and the Treasury Regulations promulgated thereunder, by virtue of the specific
amendments to the Agreement as set forth below; and
     NOW, THEREFORE, in consideration of the premises provided for in this
Agreement, including the Release provided for in Section 7 hereof, the Company
and the Employee agree as follows:
     1. Definitions:
          1.1 Base Salary: The term “Base Salary” shall mean the Employee’s
annual base salary as in effect on the date this Agreement becomes operative, as
the same may be increased from time to time.
          1.2 Board: The term “Board” shall mean the Board of Directors of the
Company.
          1.3 Change in Control: “Change in Control” means the occurrence during
the Term of any of the following events:

 



--------------------------------------------------------------------------------



 



     (a) any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however, that:
     (i) for purposes of this Section 1.3(a), the following acquisitions will
not constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (C) any acquisition of Voting Stock of the Company by
the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, and (D) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Transaction that complies with clauses (i), (ii) and
(iii) of Section 1.3(c) below;
     (ii) if any Person is or becomes the beneficial owner of 30% or more of
combined voting power of the then-outstanding Voting Stock of the Company as a
result of a transaction described in clause (A) of Section 1.3(a)(i) above and
such Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than in an acquisition directly from the
Company that is approved by a majority of the Incumbent Directors or other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company in which all holders of Voting Stock are treated equally, such
subsequent acquisition shall be treated as a Change in Control;
     (iii) a Change in Control will not be deemed to have occurred if a Person
is or becomes the beneficial owner of 30% or more of the Voting Stock of the
Company as a result of a reduction in the number of shares of Voting Stock of
the Company outstanding pursuant to a transaction or series of transactions that
is approved by a majority of the Incumbent Directors unless and until such
Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than as a result of a stock dividend, stock
split or similar transaction effected by the Company in which all holders of
Voting Stock are treated equally; and
     (iv) if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired beneficial ownership of 30% or more of the
Voting Stock of the Company inadvertently, and such Person divests as promptly
as practicable but no later than the date, if any, set by the Incumbent
Directors a sufficient number of shares so that such Person

2



--------------------------------------------------------------------------------



 



beneficially owns less than 30% of the Voting Stock of the Company, then no
Change in Control shall have occurred as a result of such Person’s acquisition;
or
     (b) a majority of the Board ceases to be comprised of Incumbent Directors;
or
     (c) the consummation of a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (i) the Voting Stock of the Company
outstanding immediately prior to such Business Transaction continues to
represent (either by remaining outstanding or by being converted into Voting
Stock of the surviving entity or any parent thereof), at least 51% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (ii) no Person (other than the Company, such entity resulting
from such Business Transaction, or any employee benefit plan (or related trust)
sponsored or maintained by the Company, any Subsidiary or such entity resulting
from such Business Transaction) beneficially owns, directly or indirectly, 30%
or more of the combined voting power of the then outstanding shares of Voting
Stock of the entity resulting from such Business Transaction, and (iii) at least
a majority of the members of the Board of Directors of the entity resulting from
such Business Transaction were Incumbent Directors at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Transaction; or
     (d) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (i), (ii) and (iii) of Section 1.3(c).
The Company shall give the Employee written notice, delivered to the Employee in
the manner specified in Section 9 hereof, of the occurrence of any event
constituting a Change in Control as promptly as practical, and in no case later
than 10 calendar days, after the occurrence of such event.
          1.4 CIC Severance Amount: The term “CIC Severance Amount” shall mean
an amount equal to the sum of:
     (a) [Three/One and one-half] times the greater of (i) the Employee’s Base
Salary in effect immediately prior to the Employee’s Termination of Employment
or (ii) the Employee’s Base Salary in effect immediately prior to the Change in
Control;

3



--------------------------------------------------------------------------------



 



     (b) [Three/One and one-half] times the greater of (i) the Employee’s
Incentive Pay for the year in which the Employee’s employment is terminated or
(ii) the Employee’s Incentive Pay for the year in which the Change in Control
occurred;
     (c) The Primary Supplemental Pension Benefit;
     (d) The Enhanced Supplemental Pension Benefit;
     (e) The Supplemental SIP Plan Benefit; and
     (f) The Post-Tax SIP Plan Benefit.
          1.5 Code: The term “Code” shall mean the Internal Revenue Code of
1986, as amended.
          1.6 Company Termination Event: The term “Company Termination Event”
shall mean the Termination of Employment of the Employee by the Company or
otherwise in any of the following events and prior to any Employee Termination
Event:
     (a) The Employee’s death;
     (b) If the Employee shall become eligible to receive and begins actually to
receive long-term disability benefits under The Long Term Disability Program of
The Timken Company or any successor plan; or
     (c) For Cause. Termination of Employment shall be deemed to be for “Cause”
only if based on the fact that the Employee has done any of the following:
     (i) An intentional act of fraud, embezzlement or theft in connection with
his duties with the Company;
     (ii) Intentional wrongful disclosure of secret processes or confidential
information of the Company or a Company subsidiary; or
     (iii) Intentional wrongful engagement in any Competitive Activity which
would constitute a material breach of the Employee’s duty of loyalty to the
Company.
For purposes of this Agreement, no act, or failure to act, on the part of the
Employee shall be deemed “intentional” unless done or omitted to be done, by the
Employee not in good faith and without reasonable belief that his action or
omission was in or not opposed to the best interest of the Company.
     1.7 Competitive Activity: The term “Competitive Activity” shall mean the
Employee’s participation, without the written consent of an officer of the
Company, in the management of any business enterprise if such enterprise engages
in substantial and direct

4



--------------------------------------------------------------------------------



 



competition with the Company and such enterprise’s sales of any product or
service competitive with any product or service of the Company amounted to 25%
of such enterprise’s net sales for its most recently completed fiscal year and
if the Company’s net sales of said product or service amounted to 25% of the
Company’s net sales for its most recently completed fiscal year. “Competitive
Activity” shall not include (a) the mere ownership of securities in any
enterprise and exercise of rights appurtenant thereto or (b) participation in
management of any enterprise or business operation thereof other than in
connection with the competitive operation of such enterprise.
          1.8 Employee Termination Event: The term “Employee Termination Event”
shall mean the Termination of Employment of the Employee (including a decision
to retire if eligible under The 1984 Retirement Plan for Salaried Employees of
The Timken Company, or any successor plan (the “Retirement Plan”)) by the
Employee in any of the following events:
     (a) A determination by the Employee made in good faith that upon or after
the occurrence of a Change in Control: (i) a material reduction in the nature or
scope of the responsibilities, authorities or duties of the Employee attached to
the Employee’s position held immediately prior to the Change in Control has
occurred; or (ii) a change of more than 60 miles has occurred in the location of
the Employee’s principal office immediately prior to the Change in Control;
     (b) A material reduction by the Company in the Employee’s Base Salary upon
or after the occurrence of a Change in Control;
For purposes of this Agreement, the amount of any reduction in annual base
salary elected by the Employee pursuant to any qualified or non-qualified salary
reduction arrangement maintained by the Company, including, without limitation,
The Timken Company Savings and Investment Pension Plan (the “SIP Plan”) and The
Timken Company 1996 Deferred Compensation Plan (the “Deferred Compensation
Plan”), shall be included in the determination of Base Salary; or
     (c) An action or inaction that constitutes a material breach by the Company
of this Agreement (including, but not limited to, a breach of Section 8.1
hereof) upon or after the occurrence of a Change in Control.
     Notwithstanding the foregoing, no Termination of Employment by the Employee
will be an Employee Termination Event unless (x) the Employee gives the Company
notice of the existence of a condition described in subsection (a), (b), or (c),
above within 90 days of the initial existence of such condition, and (y) the
Company does not remedy such condition described in clause (a), (b), or
(c) above, as applicable, within 30 days of receiving the notice described in
the preceding clause (x), and (z) the Employee terminates employment within
2 years after the initial existence of a condition described in subsection (a),
(b), or (c), above.
          1.9 Enhanced Supplemental Pension Benefit: The term “Enhanced
Supplemental Pension Benefit” shall mean (a) less (b), where:
     (a) is the Primary Supplemental Pension Benefit determined by assuming
(i) the Employee was credited with additional service with the

5



--------------------------------------------------------------------------------



 



Company equal to the period of time between the Termination Date and the first
to occur of either (A) the end of the Limited Period or (B) the end of the
Severance Period, provided that for purposes of the Retirement Plan, the Excess
Agreement and the Supplemental Plan the Employee will only be credited with such
additional service if the Employee was being credited with service for benefit
accrual purposes under such plans immediately prior to the Termination Date, and
(ii) the Employee’s compensation for purposes of benefit calculation under the
Retirement Plan, the Excess Agreement and the Supplemental Plan included a
period of the Employee’s full-time employment with the Company equal to the
period of time between the Termination Date and the first to occur of either
(A) the end of the Limited Period or (B) the end of the Severance Period during
which the Employee had Base Salary equal to the greater of (1) his Base Salary
for the calendar year in which the Employee’s employment is terminated or
(2) his Base Salary for the calendar year in which the Change in Control
occurred, and Incentive Pay equal to the greater of (I) the Employee’s Incentive
Pay for the calendar year in which the Termination Date occurs or (II) the
Employee’s Incentive Pay for the calendar year in which the Change in Control
occurs; and
     (b) is the Primary Supplemental Pension Benefit.
The calculations of the Enhanced Supplemental Pension Benefit (and its actuarial
equivalence) shall be made, as of the Termination Date, by Watson Wyatt &
Company or such other independent actuary appointed by the administrator of the
Retirement Plan and acceptable to the Employee (the “Actuary”). The lump sum of
actuarial equivalence shall be calculated using the applicable mortality table
promulgated by the Internal Revenue Service (“IRS”) under Section 417(e)(3) of
the Code as in effect on the Termination Date and the applicable interest rates
promulgated by the IRS under Section 417(e)(3) of the Code for the month third
preceding the month in which the Termination Date occurs, and if the IRS ceases
to promulgate such interest rates, an interest rate determined by the Actuary.
          1.10 Incentive Pay: The term “Incentive Pay” shall mean an annual
amount equal to the target annual amount of Incentive Payments payable to the
Employee, without regard to any reduction thereof elected by the Employee
pursuant to any qualified or non-qualified salary reduction arrangement
maintained by the Company, including, without limitation, the SIP Plan and the
Deferred Compensation Plan; provided, however, for purposes of Section 4.2 for a
Termination of Employment other than in the Limited Period, Incentive Pay shall
mean an amount equal to the annual incentive amount earned for the calendar year
in which the Termination Date occurs.
          1.11 Incentive Payments: The term “Incentive Payments” shall mean any
cash incentive compensation paid based on an annual performance period (whether
pursuant to the Company’s Management Performance Plan or any successor similar
plan or through any other means).
          1.12 Incumbent Directors: The term “Incumbent Directors” means the
individuals who, as of the date hereof, are Directors of the Company and any
individual

6



--------------------------------------------------------------------------------



 



becoming a Director subsequent to the date hereof whose election, nomination for
election by the Company’s shareholders, or appointment, was approved by a vote
of at least two-thirds of the then Incumbent Directors (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without objection to such nomination);
provided, however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.
          1.13 Limited Period: The term “Limited Period” shall mean that period
of time commencing on the date of a Change in Control and continuing for a
period of three years.
          1.14 Notice of Termination: The term “Notice of Termination” shall
mean a written notice delivered to the Employee in the manner specified in
Section 9 of this Agreement, which notice indicates the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Employee’s employment.
          1.15 Post-Tax SIP Plan Benefit: The “Post-Tax SIP Plan Benefit” shall
mean the sum of:
     (a) The amount credited to the Employee’s account under The Timken Company
Post-Tax SIP Plan (the “Post-Tax SIP Plan”) as of the Termination Date; plus
     (b) The amount of Company contributions that would have been credited to
the Employee’s account under the Post-Tax SIP Plan after the Termination Date if
the Employee had remained in the full-time employment of the Company until the
earlier of (i) end of the Limited Period or (ii) the end of the Severance Period
at the greater of (I) his Base Salary and Incentive Pay for the calendar year in
which the Employee’s employment is terminated, or (II) his Base Salary and
Incentive Pay for the calendar year in which the Change in Control occurred, and
assuming the Employee’s contributions to the Post-Tax SIP Plan following the
Termination Date had been at the highest rate at which such contributions had
been made at any time during the three-year period ending on the Termination
Date.
          1.16 Primary Supplemental Pension Benefit: The term “Primary
Supplemental Pension Benefit” shall mean (a) less (b), where:
     (a) is the sum of the accrued pension benefits (converted to a lump sum of
actuarial equivalence as of the Termination Date) which the Employee would have
been entitled to receive at or after the Termination Date under (i) the
Retirement Plan, (ii) any annuity distributed to the Employee as a result of the
termination on October 31, 1984 of the Retirement Plan for Salaried Employees of
The Timken Company (the “Terminated Pension Plan”), (iii) any Employee

7



--------------------------------------------------------------------------------



 



Excess Benefits Agreement (“Excess Agreement”), and (iv) the Supplemental
Pension Plan of the Timken Company (“Supplemental Plan”), assuming for purposes
of this calculation that (A) the Employee’s benefits under the Retirement Plan,
the Excess Agreement and the Supplemental Plan were vested and non-forfeitable,
(B) the Employee satisfied any other condition under the Retirement Plan, the
Excess Agreement and the Supplemental Plan to his receipt of benefits
thereunder, (C) the Employee’s compensation for purposes of the Retirement Plan,
the Excess Agreement and the Supplemental Plan was determined without regard to
any reduction in compensation elected by the Employee pursuant to any qualified
or non-qualified salary reduction arrangement maintained by the Company,
including without limitation, the SIP Plan and the Deferred Compensation Plan,
(D) solely for purposes of determining the time at which the Employee would
receive benefits under the Retirement Plan, the Terminated Pension Plan, the
Excess Agreement and the Supplemental Plan, the Employee had continued his
employment with the Company until such time Employee would have received such
benefits, and (E) the Employee commenced receiving benefits from the Retirement
Plan, the Terminated Pension Plan, the Excess Agreement and the Supplemental
Plan at the point in time when the total of the lump sums of actuarial
equivalence under the Retirement Plan, the Terminated Pension Plan, the Excess
Agreement and the Supplemental Plan is the greatest; and
     (b) is the sum of the accrued pension benefits (converted to a lump sum of
actuarial equivalence as of the Termination Date) which the Employee is entitled
to receive at or after the Termination Date under (i) the Retirement Plan, and
(ii) any annuity distributed to the Employee as a result of the termination on
October 31, 1984 of the Terminated Pension Plan.
The calculations of the Primary Supplemental Pension Benefit (and its actuarial
equivalence) shall be made, as of the Termination Date, by Watson Wyatt &
Company or such other independent actuary appointed by the administrator of the
Retirement Plan and acceptable to the Employee (the “Actuary”). The lump sum of
actuarial equivalence shall be calculated using the applicable mortality table
promulgated by the Internal Revenue Service (“IRS”) under Section 417(e)(3) of
the Code as in effect on the Termination Date and the applicable interest rate
promulgated by the IRS under Section 417(e)(3) of the Code for the month third
preceding the month in which the Termination Date occurs, and if the IRS ceases
to promulgate such interest rates, an interest rate determined by the Actuary.
1.17 Severance Amount: The term “Severance Amount” shall mean an amount equal to
the sum of:
     (a) [Two/One and one-half/One] times the Employee’s Base Salary in effect
immediately prior to the Employee’s termination of employment; and
     (b) [Two/One and one-half] times the Employee’s Incentive Pay for the year
in which the Employee’s employment is terminated [Deleted for Grades 12 and 13
and non-EC Officers];

8



--------------------------------------------------------------------------------



 



          1.18 Severance Period: The term “Severance Period” shall mean the
period beginning on the Employee’s Termination Date which precedes a Change in
Control and ending on the [three year/one and one-half year] anniversary of the
Termination Date.
          1.19 Subsidiary: The term “Subsidiary” means a corporation,
partnership, joint venture, unincorporated association or other entity in which
the Company directly or indirectly beneficially owns 50% or more ownership or
other equity interest.
          1.20 Supplemental SIP Plan Benefit: The “Supplemental SIP Plan
Benefit” shall mean:
     (a) The amount of the Company Matching Contributions and Core Contributions
(as such terms are defined in the SIP Plan) that would have been made to the SIP
Plan by the Company and allocated to the Employee’s account thereunder as if the
Employee had remained in the full-time employment of the Company until the
earlier of (i) the end of the Limited Period or (ii) the end of the Severance
Period, at the greater of (I) his Base Salary for the calendar year in which the
Employee’s employment is terminated, or (II) his Base Salary immediately prior
to the Change in Control, and the greater of (y) the Employee’s Incentive Pay
for the calendar year in which the Termination Date occurs and (z) the
Employee’s Incentive Pay for the calendar year in which the Change in Control
occurred, and assuming the Employee’s salary deferral was at the maximum
permissible level; less
     (b) The amount of the Company Matching Contributions and Core Contributions
made to the SIP Plan by the Company and allocated to the Employee’s account
thereunder as of the Termination Date.
          1.21 Termination Date: The term “Termination Date” shall mean the
effective date of the Employee’s Termination of Employment with the Company.
          1.22 Termination of Employment: The term “Termination of Employment”
means termination of employment within the meaning of Treasury
Regulation Section 1.409A-1(h)(1)(ii).
          1.23 Voting Stock: The term “Voting Stock” means securities entitled
to vote generally in the election of directors.
     2. Operation of Agreement: This Agreement shall be effective immediately
upon its execution.
     3. Conditions During the Limited Period: During the Limited Period:
     (a) the Employee shall remain in the same or better office and position in
the Company (or a successor thereto) or any Subsidiary that the Employee held
immediately prior to the Change in Control;

9



--------------------------------------------------------------------------------



 



     (b) if the Employee was a Director of the Company or a Subsidiary
immediately prior to a Change in Control, the Employee shall remain a Director
of the Company (or a successor thereto) or a Director of such Subsidiary;
     (c) Employee shall be entitled to receive Incentive Payments equal to or in
excess the Employee’s average Incentive Pay for the previous three calendar
years; and such amounts will be paid in the calendar year following the calendar
year in which the amounts are earned but in no event later than 2 1/2 months
after the end of the calendar year following the calendar year in which such
amounts are earned;
     (d) (i) the Company shall continue in effect without a material negative
change to any compensation or benefit plan in which the Employee participated
immediately prior to the Change in Control and, as applicable, the Company shall
continue Employee’s participation in any such compensation or benefit plan;
(ii) neither the Company nor its Subsidiaries shall take any action that would
directly or indirectly materially reduce any of the benefits of any compensation
or benefit plan enjoyed by the Employee at the time of the Change in Control;
(iii) the Employee shall continue to be entitled to no less than the same number
of paid vacation days to which the Employee was entitled immediately prior to
the Change in Control, based on years of service with the Company or its
Subsidiaries in accordance with the normal vacation policy, in effect
immediately prior to the Change in Control, of the Company or any of its
Subsidiaries that employ Employee immediately prior to the Change in Control,
and (iv) neither the Company nor any of its Subsidiaries shall take any other
action which would materially adversely change the conditions or prerequisites
of the Employee’s employment as in effect immediately prior to the Change in
Control; and
     (e) the termination of Employee’s employment by the Company or its
Subsidiaries shall only be effected pursuant to a Notice of Termination
satisfying the requirements of Section 1.14 of this Agreement.
Employee acknowledges that if the Company fails to fulfill any of its
obligations under this Section 3, Employee’s only recourse is to cause such
failure to be considered an Employee Termination Event if the breach is
considered a material breach of this Agreement and Employee’s damages will be
limited to the payments provided for in Section 4, as applicable.
     4. Severance Compensation:
          4.1 Severance Compensation:
     (a) If the Employee experiences a Termination of Employment during the
Limited Period because the Company terminated the Employee’s employment during
the Limited Period other than pursuant to a Company Termination Event, or
because the Employee voluntarily terminated his employment during the Limited
Period pursuant to an Employee Termination Event, then the Company

10



--------------------------------------------------------------------------------



 



shall pay as severance compensation to the Employee a lump sum cash payment in
the amount of the CIC Severance Amount. Anything in this Agreement to the
contrary notwithstanding, if a Change in Control occurs and not more than
90 days prior to the date on which the Change in Control occurs, the Employee
experiences a Termination of Employment because the Company terminated the
Employee’s employment, such Termination of Employment will be deemed to be a
Termination of Employment during the Limited Period for purposes of this
Agreement if the Employee has reasonably demonstrated that such Termination of
Employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control, or (ii) otherwise arose in
connection with or in anticipation of a Change in Control. In the event the
Employee is entitled to the benefits under this Agreement as a result of the
preceding sentence, then the 60-calendar-day periods specified in Section 4.1(c)
and Section 4.5(b) shall be deemed to commence on the date on which the Employee
receives the notice contemplated by the last sentence of Section 1.3 hereof.
     (b) If the Employee experiences a Termination of Employment because the
Company has terminated the Employee’s employment other than during the Limited
Period and other than (i) pursuant to a Company Termination Event or (ii) for
reasons of (A) criminal activity or (B) willful misconduct or gross negligence
in the performance of the Employee’s duties, then the Company shall pay as
severance compensation to the Employee a lump sum cash payment in the amount of
the Severance Amount within 60 days of the Termination Event.
     (c) The payment of the Severance Amount or the CIC Severance Amount
required by this Section 4.1 and any Gross-Up Payment initially determined to be
required by Section 4.5 shall, subject to Section 19.2 and to the execution and
delivery by the Employee of the Release described in Section 7 hereof, and the
expiration of all applicable rights of the Employee to revoke the Release or any
provision thereof, be made to the Employee within 60 calendar days after the
Termination Date. In no event will the Employee have a right to designate the
taxable year of any such payment. Notwithstanding the foregoing, if the Employee
is entitled to the CIC Severance Amount by reason of a Termination of Employment
that occurred more than 2 years after the Change in Control or by reason of a
Change in Control that does not constitute a permitted distribution event under
Section 409A(a)(2) of the Code, then payment of the portion of the CIC Severance
Amount that is attributable to the Primary Supplemental Pension Benefit Plan
shall be paid to the Employee at the same time and in same form as the benefits
payable to participants under the Supplemental Plan and Excess Agreement, as
applicable.
Upon receipt of the CIC Severance Amount, if paid, and because the CIC Severance
Amount includes a supplemental pension benefit that the parties intend to be
paid pursuant to this Agreement in lieu of any benefits to which the Employee is
entitled under the Excess Agreement, the Supplemental Plan, and the Post-Tax SIP
Plan, the Employee hereby retroactively waives, upon his receipt of the CIC
Severance Amount, participation in any non-qualified pension plan of, or

11



--------------------------------------------------------------------------------



 



benefits under any employee excess benefits agreement with, the Company
providing for benefits in excess of those permitted by the Code to be paid under
the Retirement Plan and SIP Plan, and which measure service and compensation
under such plan or agreement as a basis for benefits, including, without
limitation, the Excess Agreement and the Supplemental Plan.
          4.2 Compensation through Termination: If the Employee experiences a
Termination of Employment, the Company shall pay the Employee any Base Salary
that has accrued but is unpaid through the Termination Date. If the Employee
experiences a Termination of Employment because his employment is terminated by
the Company other than for Cause, the Company shall pay the Employee an amount
equivalent to the Incentive Pay for the calendar year in which the Termination
Date occurs multiplied by a fraction, the numerator of which is the number of
days in the calendar year in which the Termination Date occurs that have expired
prior to the Termination Date and the denominator of which is three hundred
sixty-five. Such payment shall be made, in the case of a Termination of
Employment during the Limited Period, in accordance with the provisions
governing payment of the Severance Amount or CIC Amount under Section 4.1(c),
and in the case of a Termination of Employment other than during the Limited
Period, in the year following the year in which the Termination Date occurs but
no later than March 15th of such year.
          4.3 Offset: To the full extent permitted by applicable law, the
Company retains the right to offset against the Severance Amount or the Gross-Up
Payment on the Severance Amount otherwise due to the Employee hereunder any
amounts then owing and payable by such Employee to the Company or any of its
affiliates. The maximum amount that will be deducted from the Gross-Up Payment
to offset an amount that the Employee owes the Company or its affiliates is
$5,000, and such deduction will be taken at the same time and in the same amount
as otherwise would be taken by the Company. The limit and timing of the
deduction in the preceding sentence do not apply to deductions from the
Severance Amount.
          4.4 Interest on Overdue Payments: Without limiting the rights of the
Employee at law or in equity, if the Company fails to make any payment required
to be made under this Agreement on a timely basis, the Company shall pay
interest on the amount thereof at an annualized rate of interest equal to the
“prime rate” as set forth from time to time during the relevant period in The
Wall Street Journal “Money Rates” column, plus 1%.
          4.5 Indemnification:
     (a) Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined (as hereafter provided) that any payment or
distribution by the Company to or for the benefit of the Employee, whether paid
hereunder or paid or payable or distributed or distributable pursuant to or by
reason of any other agreement, policy, plan, program or arrangement, including
without limitation any stock option, stock appreciation right or similar right,
or the lapse of termination of any of the foregoing (individually and
collectively a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) by reason of being
considered “contingent on a change in ownership or control” of the Company,
within the

12



--------------------------------------------------------------------------------



 



meaning of Section 280G of the Code (or any successor provision thereto), or to
any similar tax imposed by state or local law, or to any interest or penalties
with respect to such taxes (such taxes together with any such interest and
penalties, being hereafter collectively referred to as the “Excise Tax”), then
the Employee shall be entitled to receive an additional payment or payments
(individually and collectively, a “Gross-Up Payment”). The Gross-Up Payment
shall be in an amount such that, after payment by the Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Employee retains
a portion of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payment.
     (b) Subject to the provisions of paragraph (e) of this Section 4.5, all
determinations required to be made under this Section 4.5, including whether an
Excise Tax is payable by the Employee and the amount of such Excise Tax and
whether a Gross-Up Payment is required to be paid by the Company to the Employee
and the amount of such Gross-Up Payment, if any, shall be made by a nationally
recognized accounting or benefits consulting firm (the “Firm”) mutually agreed
upon by the Employee and the Company. The Firm shall submit its determination
and detailed supporting calculations to both the Company and the Employee within
30 calendar days after the Termination Date, if applicable, and any such other
time or times as may be requested by the Company or the Employee. If the Firm
determines that any Excise Tax is payable by the Employee, the Company shall pay
the required Gross-Up Payment to the Employee on the date that is 60 calendar
days after the Termination Date. If the Firm determines that no Excise Tax is
payable by the Employee, it shall, at the same time as it makes such
determination, furnish the Company and the Employee an opinion that the Employee
has substantial authority not to report any Excise Tax on his federal income tax
return. As a result of the uncertainty in the application of Section 4999 of the
Code (or any successor provision thereto) and the possibility of similar
uncertainty regarding applicable state or local tax law at the time of any
determination by the Firm hereunder, it is possible that Gross-Up payments which
will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event that the Company exhausts or fails to pursue its remedies pursuant
to paragraph (e) of this Section 4.5 and the Employee thereafter is required to
make a payment of the Excise Tax, the Employee shall direct the Firm to
determine the amount of the Underpayment that has occurred and to submit its
determination and detailed supporting calculations to both the Company and the
Employee as promptly as possible. Any such Underpayment shall be promptly paid
by the Company to, or for the benefit of, the Employee within five business days
after receipt of such determination and calculations.
     (c) The Company and the Employee shall each provide the Firm access to and
copies of any books, records and documents in the possession of the Company or
the Employee, as the case may be, reasonably requested by the Firm, and
otherwise cooperate with the Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by paragraph (b) of

13



--------------------------------------------------------------------------------



 



this Section 4.5. Any determination by the Firm as to the amount of the Gross-Up
Payment or the Underpayment shall be binding upon the Company and the Employee.
     (d) The fees and expenses of the Firm for its services in connection with
the determinations and calculations contemplated by paragraph (b) of this
section 4.5 shall be borne by the Company. If such fees and expenses are
initially paid by the Employee, the Company shall reimburse the Employee the
full amount of such fees and expenses within five business days after receipt
from the Employee of a statement therefor and reasonable evidence of his payment
thereof.
     (e) The Employee shall notify the Company in writing of any claim by the
IRS or any other taxing authority that, if successful, would require the payment
by the Company of a Gross-Up Payment. Such notification shall be given as
promptly as practicable but no later than 10 business days after the Employee
actually receives notice of such claim and the Employee shall further apprise
the Company of the nature of such claim and the date on which such claim is
requested to be paid (in each case, to the extent known by the Employee). The
Employee shall not pay such claim prior to the earlier of (y) the expiration of
the 30-calendar-day period following the date on which he gives such notice to
the Company and (z) the date that any payment of amount with respect to such
claim is due. If the Company notifies the Employee in writing prior to the
expiration of such period that it desires to contest such claim, the Employee
shall:
     (i) provide the Company with any written records or documents in his
possession relating to such claim reasonably requested by the Company;
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;
     (iii) cooperate with the Company in good faith in order to effectively to
contest such claim; and
     (iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Employee, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of
paragraph (e), the Company shall control all proceedings taken in connection
with

14



--------------------------------------------------------------------------------



 



the contest of any claim contemplated by paragraph (e) and, at its sole option,
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim (provided,
however, that the Employee may participate therein at his own cost and expense)
and may, at its option, either direct the Employee to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Employee to pay the tax claimed and sue for a refund, the
Company shall, if permitted by applicable law, advance the amount of such
payment to the Employee on an interest-free basis and shall indemnify and hold
the Employee harmless, on an after-tax basis, from any Excise Tax or income tax
or other tax, including interest or penalties with respect thereto, imposed with
respect to such advance; and provided further, however, that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Employee with respect to which the contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
any such contested claim shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Employee shall be entitled
to settle or contest, as the case may be, any other issue raised by the IRS or
any other taxing authority.
     (f) If, after the receipt by the Employee of an amount advanced by the
Company pursuant to paragraph (e) of this Section 4.5, the Employee receives any
refund with respect to such claim, the Employee shall (subject to the Company’s
complying with the requirements of paragraph (e) of this Section 4.5) promptly
pay to the Company the amount of such refund (together with any interest paid or
credited thereon after any taxes applicable thereto). If, after the receipt by
the Employee of an amount advanced by the Company pursuant to paragraph (e) of
this Section 4.5, a determination is made that the Employee shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Employee in writing of its intent to contest such denial or refund
prior to the expiration of 30 calendar days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of any such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid by the Company to the Employee pursuant to this
Section 4.5.
     (g) The Federal, state and local income or other tax returns filed by the
Employee shall be prepared and filed on a basis consistent with the
determination of the Firm with respect to the Excise Tax payable by the
Employee. The Employee shall make proper payment of the amount of any Excise
Tax, and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
IRS and corresponding state and local tax returns, if relevant, as filed with
the applicable taxing authority, and such other documents reasonably requested
by the Company, evidencing such payment. If prior to the filing of the
Employee’s

15



--------------------------------------------------------------------------------



 



federal income tax return, or corresponding state or local tax return, if
relevant, the Firm determines that the amount of the Gross-Up Payment should be
reduced, the Employee shall within five business days pay to the Company the
amount of such reduction.
     (h) Notwithstanding any provision of the Agreement to the contrary:
     (i) If the Employee is entitled to the payment of taxes pursuant to this
Section 4.5, such taxes will be paid or reimbursed no earlier than the date on
which the release provided in Section 7 becomes irrevocable and no later than
the end of the Employee’s tax year following the tax year in which the taxes
subject to the applicable claim are remitted to the applicable taxing authority.
     (ii) If the Employee is entitled to the payment of any expenses, including
interest and penalties assessed on the taxes pursuant to this Section 4.5, such
expenses will be paid or reimbursed so long as they were incurred during the
Employee’s lifetime and will be paid or reimbursed no earlier than the date on
which the release provided in Section 7 becomes irrevocable and no later than
the last day of the year following the year in which the Employee incurs the
expense, or in the case of reimbursement of expenses incurred due to a tax audit
or litigation addressing the existence or amount of a tax liability in which
there is no remittance of taxes, no later than the end of the year following the
year in which the audit is completed or there is a final and nonappealable
settlement or other resolution of the litigation in accordance with Treasury
Regulation Section 1.409A-3(i)(v). Each provision of reimbursements pursuant to
this Section 4.5 shall be considered a separate payment and not one of a series
of payments for purposes of Section 409A. Any expense reimbursed by the Company
in one taxable year in no event will affect the amount of expenses required to
be reimbursed by the Company in any other taxable year.
          4.6 Continuation of Certain Benefits.
     (a) If the Company terminates the Employee’s employment during the Limited
Period other than pursuant to a Company Termination Event, or if the Employee
voluntarily terminates his employment during the Limited Period pursuant to an
Employee Termination Event, then the Employee, and the Employee’s eligible
dependents, shall be entitled to continue to participate in the Company’s
medical, dental, vision and life insurance plans for which the Employee was
eligible immediately prior to the Employee’s Termination Date, until the earlier
of (i) Employee’s eligibility for any such coverage under another employer’s or
any other medical plan or (ii) [three years/eighteen months] following the
termination of Employee’s employment (the “CIC Benefit Continuation Period”).
The Employee’s continued participation in the Company’s life insurance plans
shall be on the terms (including access fees) not

16



--------------------------------------------------------------------------------



 



less favorable than those in effect for actively employed key employees of the
Company. The Employee’s continued participation in the Company’s medical,
dental, and vision plans shall be on the terms not less favorable than those in
effect for actively employed key employees of the Company but only if the
Employee makes a payment to the Company in an amount equal to the monthly
premium payments (both the employee and employer portion) required to maintain
such coverage on the first day of each calendar month during the CIC Benefit
Continuation Period commencing with the first calendar month following the
Termination Date. Subject to Section 19.2, the Company shall reimburse the
Employee on an after-tax basis for the amount of such premiums paid by the
Employee pursuant to the preceding sentence, if any, in excess of any employee
contributions (access fees) necessary to maintain such coverage during the CIC
Benefit Continuation Period (the “CIC Reimbursement Payments”), and such CIC
Reimbursement Payments shall be paid to the Employee on the 15th day of each
calendar month during the CIC Benefit Continuation Period commencing with the
calendar month in which the Employee’s first premium payment is due pursuant to
the preceding sentence or, if later, the calendar month following the calendar
month in which the release provided for in Section 7 becomes irrevocable. Each
CIC Reimbursement Payment shall be considered a separate payment and not one of
a series of payments for purposes of Section 409A. Employee agrees that the
period of coverage under such plan shall count against the medical plan’s
obligation to provide continuation coverage pursuant to Part 6 of Subtitle B of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”).
     (b) If the Company terminates the Employee’s employment other than during
the Limited Period and other than (i) pursuant to a Company Termination Event or
(ii) for reasons of (A) criminal activity or (B) willful misconduct or gross
negligence in the performance of the Employee’s duties, then the Employee, and
the Employee’s eligible dependents, shall be entitled to continue to participate
in the Company’s medical, dental, vision and life insurance plans for which the
Employee was eligible immediately prior to the Employee’s Termination Date,
until the earlier of (x) Employee’s eligibility for any such coverage under
another employer’s or any other medical plan or (y) [two years/one year/eighteen
months] following the termination of Employee’s employment (the “Severance
Benefit Continuation Period”). The Employee’s continued participation in the
Company’s life insurance plans shall be on the terms (including access fees) not
less favorable than those in effect for actively employed key employees of the
Company. The Employee’s continued participation in the Company’s medical,
dental, and vision plans shall be on the terms not less favorable than those in
effect for actively employed key employees of the Company but only if the
Employee makes a payment to the Company in an amount equal to the monthly
premium payments (both the employee and employer portion) required to maintain
such coverage on the first day of each calendar month during the Severance
Benefit Continuation Period commencing with the first calendar month following
the Termination Date. Subject to Section 19.2, the Company shall reimburse the
Employee on an after-tax basis for the amount of such premiums

17



--------------------------------------------------------------------------------



 



paid by the Employee pursuant to the preceding sentence, if any, in excess of
any employee contributions (access fees) necessary to maintain such coverage
during the Benefit Continuation Period (the “ Severance Reimbursement
Payments”), and such Severance Reimbursement Payments shall be paid to the
Employee on the 15th day of each calendar month during the Severance Benefit
Continuation Period commencing with the calendar month in which the Employee’s
first premium payment is due pursuant to the preceding sentence or, if later,
the calendar month following the calendar month in which the release provided
for in Section 7 becomes irrevocable. Each Severance Reimbursement Payment shall
be considered a separate payment and not one of a series of payments for
purposes of Section 409A. Employee agrees that the period of coverage under such
plan shall count against the medical plan’s obligation to provide continuation
coverage pursuant to COBRA.
     5. No Obligation to Mitigate Damages: The Employee shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise, nor, except as provided in
Sections 4.6(a) and 4.6(b), shall the amount of any payment or benefit provided
for under this Agreement be reduced by any compensation earned by the Employee
as the result of employment by another employer after the Termination Date, or
otherwise.
     6. Confidential Information; Covenant Not To Compete:
          6.1 The Employee acknowledges that all trade secrets, customer lists
and other confidential business information are the exclusive property of the
Company. The Employee shall not (following the execution of this Agreement,
during the Limited Period, or at any time thereafter) disclose such trade
secrets, customer lists, or confidential business information without the prior
written consent of the Company. The Employee also shall not (following the
execution of this Agreement, during the Limited Period, or at any time
thereafter) directly or indirectly, or by acting in concert with others, employ
or attempt to employ or solicit for any employment competitive with the Company
any person(s) employed by the Company. The Employee recognizes that any
violation of this Section 6.1 and Section 6.2 is likely to result in immediate
and irreparable harm to the Company for which money damages are likely to be
inadequate. Accordingly, the Employee consents to the entry of injunctive and
other appropriate equitable relief by a court of competent jurisdiction, after
notice and hearing and the court’s finding of irreparable harm and the
likelihood of prevailing on a claim alleging violation of this Section 6, in
order to protect the Company’s rights under this Section. Such relief shall be
in addition to any other relief to which the Company may be entitled at law or
in equity. The Employee agrees that the state and federal courts located in the
State of Ohio shall have jurisdiction in any action, suit or proceeding against
Employee based on or arising out of this Agreement and Employee hereby:
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process in connection with any action, suit or proceeding against Employee;
and (c) waives any other requirement (whether imposed by statute, rule of court
or otherwise) with respect to personal jurisdiction, venue or service of
process.
          6.2 For a period of time beginning upon the Termination Date and
ending upon the first anniversary of the Termination Date, the Employee shall
not (a) engage or

18



--------------------------------------------------------------------------------



 



participate, directly or indirectly, in any Competitive Activity, as defined in
Section 1.7 or (b) solicit or cause to be solicited on behalf of a competitor
any person or entity which was a customer of the Company during the term of this
Agreement, if the Employee had any direct responsibility for such customer while
employed by the Company.
     7. Release:
     Payment of the severance payments set forth in Section 4 hereof is
conditioned upon the Employee executing and delivering a full and complete
release of all claims satisfactory to the Company within 50 days of the
Employee’s Termination Date.
     8. Successors, Binding Agreement and Complete Agreement:
          8.1 Successors: The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Employee, to assume and agree to perform this
Agreement.
          8.2 Binding Agreement: This Agreement shall inure to the benefit of
and be enforceable by the Employee’s personal or legal representative, executor,
administrators, successors, heirs, distributees and legatees. This Agreement
shall be binding upon and inure to the benefit of the Company and any successor
of or to the Company, including, without limitation, any person acquiring
directly or indirectly all or substantially all of the assets of the Company
whether by merger, consolidation, sale or otherwise (and such successor shall
thereafter be deemed “the Company” for the purposes of this Agreement), but
shall not otherwise be assignable by the Company.
          8.3 Complete Agreement.  This Agreement embodies the complete
agreement and understanding between the parties with respect to the subject
matter hereof and effective as of its date supersedes and preempts any prior
understandings, agreements or representations[, including, but not limited to,
the Severance Agreement between the Company and the Employee dated
                     ___, ___,] by or between the parties, written or oral,
which may have related to the subject matter hereof in any way.
     9. Notices: For the purpose of this Agreement, all communications provided
for herein shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as indicated below, or to such
other address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

             
 
  If to the Company:   The Timken Company    
 
      1835 Dueber Avenue, S.W.    
 
      Canton, Ohio 44706    
 
           
 
  If to the Employee:        
 
     
 
   
 
     
 
   
 
     
 
   

19



--------------------------------------------------------------------------------



 



     10. Governing Law: The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Ohio, without giving effect to the principles of conflict of laws of such State.
     11. Miscellaneous: No provision of this Agreement may be amended, modified,
waived or discharged unless such amendment, waiver, modification or discharge is
agreed to in writing signed by the Employee and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. If the Employee files a claim for benefits under
this Agreement with the Company, the Company will follow the claims procedures
set out in 29 C.F.R. Section 2560.503-1.
     12. Validity: The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.
     13. Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same Agreement.
     14. Employment Rights: Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Employee to have the
Employee remain in the employment of the Company.
     15. Withholding of Taxes: The Company may withhold from any amount payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling.
     16. Nonassignability: This Agreement is personal in nature and neither of
the parties hereto shall, without the consent of the other, assign or transfer
this Agreement or any rights or obligations, hereunder, except as provided in
Sections 8.1 and 8.2 above. Without limiting the foregoing, the Employee’s right
to receive payments hereunder shall not be assignable or transferable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by his will or by the laws of descent and distribution and in the event
of any attempted assignment or transfer contrary to this Section the Company
shall have no liability to pay any amounts so attempted to be assigned or
transferred.
     17. Termination of Agreement: The term of this Agreement (the “Term”) shall
commence as of the date hereof and shall expire on the close of business on
[December 31, 200___]; provided, however, that (i) commencing on [January 1,
200___] and each January 1 thereafter, the term of this Agreement will
automatically be extended for an additional year unless, not later than
September 30 of the immediately preceding year, the Company or the

20



--------------------------------------------------------------------------------



 



Employee shall have given notice that it or the Employee, as the case may be,
does not wish to have the Term extended; (ii) if a Change in Control occurs
during the Term, the Term will expire on the last day of the Limited Period; and
(iii) subject to Section 4.1, if the Employee ceases for any reason to be a key
employee of the Company or any Subsidiary, thereupon without further action the
Term shall be deemed to have expired and this Agreement will immediately
terminate and be of no further effect. For purposes of this Section 17, the
Employee shall not be deemed to have ceased to be an employee of the Company or
any Subsidiary by reason of the transfer of Employee’s employment between the
Company and any Subsidiary, or among any Subsidiaries.
     18. Indemnification of Legal Fees and Expenses; Security for Payment:
          18.1 Indemnification of Legal Fees. It is the intent of the Company
that in the case of a Change in Control, the Employee not be required to incur
the expenses associated with the enforcement of his rights under this Agreement
by litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Employee
hereunder. Accordingly, after a Change in Control, if it should appear to the
Employee that the Company has failed to comply with any of its obligations under
this Agreement or in the event that the Company or any other person takes any
action to declare this Agreement void or unenforceable, or institutes any
litigation designed to deny, or to recover from, the Employee the benefits
intended to be provided to the Employee hereunder, the Company irrevocably
authorizes the Employee from time to time to retain counsel of his choice, at
the expense of the Company as hereafter provided, to represent the Employee in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company or any Director, officer, stockholder
or other person affiliated with the Company, in any jurisdiction. The Company
shall pay or cause to be paid and shall be solely responsible for any and all
attorneys’ and related fees and expenses incurred by the Employee after a Change
in Control and as a result of the Company’s failure to perform this Agreement or
any provision hereof or as a result of the Company or any person contesting the
validity or enforceability of this Agreement or any provision hereof as
aforesaid.
     If the Employee is entitled to reimbursement pursuant to this Section 18.1,
this Section shall apply to any such eligible costs and expenses incurred during
the Employee’s lifetime. Subject to Section 19.2, any amounts the Company owes
to the Employee pursuant to this Section 18.1 will be paid to the Employee by
the Company within 30 days following the Company’s receipt of a statement or
statements prepared by Employee or Employee’s legal counsel that sets forth the
amount of such costs and expenses eligible for reimbursement but in no event
will such amounts be paid later than December 31 of the year following the year
in which Employee incurs such expenses. In no event will the costs and expenses
paid by the Company pursuant to this Section 18.1 in one year affect the amount
of costs and expenses the Company is obligated to pay pursuant to this
Section 18.1 in any other taxable year.
          18.2 Trust Agreements. To ensure that the provisions of this Agreement
can be enforced by the Employee, two agreements (“Amended and Restated Trust
Agreement” and “Amended and Restated Trust Agreement No. 2”) each dated as of
March 26, 1991, as they may have been or may be amended, have been established
between a Trustee selected by the members of the Compensation Committee of the
Board or any officer (the “Trustee”) and the Company. The Amended and Restated
Trust Agreement sets forth the terms and conditions relating to

21



--------------------------------------------------------------------------------



 



payment pursuant to the Amended and Restated Trust Agreement of the CIC
Severance Amount, the Gross-Up Payment and other payments provided for in
Section 4.5 hereof pursuant to this Agreement owed by the Company, and Amended
and Restated Trust Agreement No. 2 sets forth the terms and conditions relating
to payment pursuant to Amended and Restated Trust Agreement No. 2 of attorneys’
and related fees and expenses pursuant to paragraph (a) of this Section owed by
the Company. Employee shall make demand on the Company for any payments due
Employee pursuant to paragraph (a) of this Section prior to making demand
therefor on the Trustee under Amended and Restated Trust Agreement No. 2.
Payments by such Trustee shall discharge the Company’s liability under paragraph
(a) of this Section only to the extent that trust assets are used to satisfy
such liability.
          18.3 Obligation of the Company to Fund Trusts. Upon the earlier to
occur of (x) a Change in Control that involves a transaction that was not
approved by the Board, and was not recommended to the Company’s shareholders by
the Board, (y) a declaration by the Board that the trusts under the Amended and
Restated Trust Agreement and Amended and Restated Trust Agreement No. 2 should
be funded in connection with a Change in Control that involves a transaction
that was approved by the Board, or was recommended to shareholders by the Board,
or (z) a declaration by the Board that a Change in Control is imminent, the
Company shall promptly to the extent it has not previously done so, and in any
event within five (5) business days:
     (a) transfer to the Trustee to be added to the principal of the trust under
the Amended and Restated Trust Agreement a sum equal to the aggregate value on
the date of the Change in Control of the CIC Severance Amount and Gross-Up
Payment which could become payable to the Employee under the provisions of
Section 4.1 and Section 4.5 hereof. The payment of any CIC Severance Amount,
Gross-Up Payment or other payment by the Trustee pursuant to the Amended and
Restated Trust Agreement shall, to the extent thereof, discharge the Company’s
obligation to pay the CIC Severance Amount, Gross-Up Payment or other payment
hereunder, it being the intent of the Company that assets in such Amended and
Restated Trust Agreement be held as security for the Company’s obligation to pay
the CIC Severance Amount, Gross-Up Payment and other payments under this
Agreement; and
     (b) transfer to the Trustee to be added to the principal of the trust under
Amended and Restated Trust Agreement No. 2 the sum authorized by the members of
the Compensation Committee from time to time.
Any payments of attorneys’ and related fees and expenses, which are the
obligation of the Company under Section 18.1, by the Trustee pursuant to Amended
and Restated Trust Agreement No. 2 shall, to the extent thereof, discharge the
Company’s obligation hereunder, it being the intent of the Company that such
assets in such Amended and Restated Trust Agreement No. 2 be held as security
for the Company’s obligation under Section 18.1.
     Notwithstanding any provision of this Agreement to the contrary, no amounts
shall be transferred to the Trustee with respect to the Amended and Restated
Trust Agreement or the Amended and Restated Trust Agreement No. 2 for payments
of any amount under this

22



--------------------------------------------------------------------------------



 



Agreement if, pursuant to Section 409A(b)(3)(A) of the Code, such amount would,
for purposes of Section 83 of the Code, be treated as property transferred in
connection with the performance of services.
     19. Code Section 409A of the Code.
          19.1 General. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Employee. This Agreement shall be administered and interpreted in a manner
consistent with this intent.
          19.2 Delayed Payments. Notwithstanding any provision of this Agreement
to the contrary, if the Employee is a “specified employee,” determined pursuant
to procedures adopted by the Company in compliance with Section  409A of the
Code, on his Termination Date and if any portion of the payments or benefits to
be received by the Employee upon Termination of Employment would constitute a
“deferral of compensation” subject to Section 409A, then to the extent necessary
to comply with Section 409A, amounts that would otherwise be payable pursuant to
this Agreement during the six-month period immediately following the Employee’s
Termination Date will instead be paid or made available on the earlier of
(i) the first business day of the seventh month after Employee’s Termination
Date, or (ii) the Employee’s death.
          19.3 Amendments. Notwithstanding any provision of this Agreement to
the contrary, in light of the uncertainty with respect to the proper application
of Section 409A of the Code, the Company reserves the right to make amendments
to this Agreement as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code. In any case,
Employee shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on Employee in connection with this
Agreement (including any taxes and penalties under Section 409A of the Code),
and neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold Employee harmless from any or all of such taxes or
penalties.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered as of the date first set forth above.

                  By:           Employee           

23



--------------------------------------------------------------------------------



 



         

            THE TIMKEN COMPANY
      By:           W. R. Burkhart   

            Its: Sr. VP & General Counsel
                       

24